Citation Nr: 1626338	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a herniated disc at   L5-S1 with bilateral sciatica.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's adenomyosis was incurred during service.

2.  The Veteran's service-connected herniated disc at L5-S1 with bilateral sciatica has been manifested by, at worst, forward flexion to 75 degrees and a combined range of motion of 210 degrees, with no objective evidence of ankylosis of the spine, muscle spasm or guarding severe enough to result in an abnormal gait, or any neurologic abnormalities.





CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for adenomyosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Since the grant of service connection, the criteria for a rating in excess of 10 percent for a herniated disc at L5-S1 with bilateral sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The Veteran's increased rating claim arose from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, and VA examination reports.  The Veteran was also afforded a hearing before the Board.  A copy of the hearing transcript has been associated with the file.  Neither the Veteran nor her representative has alleged any deficiencies with the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also notes that action requested in the prior remand has been undertaken.  While in remand status, the Veteran underwent another VA examination to assess the severity of her low back disability.  Additionally, the RO provided the Veteran with an opportunity to testify at a hearing before a decision review officer; however, she declined.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries    v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.   West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Service Connection for a Gynecological Disorder

The Veteran seeks service connection for a gynecological disorder, which she asserts had its onset during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service treatment records indicate that upon the Veteran's entrance into active duty, she denied ever receiving treatment for a female disorder.  Thereafter, the record shows treatment for abdominal cramping, uterine bleeding, and pelvic pain on numerous occasions throughout service.  The Veteran was prescribed birth control to treat her symptoms with varying success.  An April 2008 service treatment record includes an assessment of suspected adenomyosis versus endometriosis.

During a May 2008 pre-discharge VA examination, the Veteran reported symptoms of menstrual cramps and heavy bleeding, which she treated with Depo-Provera.  The examiner indicated that a gynecological diagnosis had not yet been established.

During a July 2009 VA examination, the Veteran reported symptoms of severe abdominal and menstrual cramping accompanied by severe fatigue during her menstrual periods.  She stated that her gynecologist suspected that she had adenomyosis; however, the examiner indicated that adenomyosis cannot be diagnosed without a hysterectomy.   

Private treatment records indicate that the Veteran underwent a hysterectomy        in January 2010, and the pathology report showed diagnoses of adenomyosis, proliferative endometrium, and mild chronic cervicitis.  In a January 2010 correspondence, the Veteran's private treatment provider advised the Veteran     that her "uterus showed adenomyosis which is the likely explanation for the bleeding that was refractory to medical management" and that the chronic       cystic cervicitis was most likely an artifact from the surgery.  

During a May 2012 VA examination, the Veteran reported a long history of heavy bleeding and pelvic cramps, which began during service.  She reported a good response when treating with Depo-Provera, but her symptoms returned after she stopped taking the medication.  Shortly after service, the Veteran underwent an examination, which revealed no findings.  The Veteran reported undergoing a hysterectomy in January 2010 because nothing was helping to alleviate her symptoms.  She reported receiving a diagnosis of adenomyosis following the January 2010 hysterectomy.  The examiner provided a diagnosis of status post hysterectomy and opined that the Veteran's hysterectomy was less likely than 
not a continuation of the gynecological symptoms in service.  In support of this,   the examiner cited a lack of objective evidence of adenomyosis in service and  noted that the Veteran's use of birth control alleviated some of her symptoms.

In a September 2015 addendum, another VA examiner likewise opined that the Veteran's status post hysterectomy was not incurred in or caused by service.  In support of this, the examiner cited a lack of medical evidence of an adenomyosis diagnosis and noted that the Veteran's in-service gynecological issues could have been caused by other conditions.  

In November 2015, the Board requested a supplemental opinion from a gynecological specialist affiliated with the Veteran's Health Administration (VHA).  

In a January 2016 response, a VHA gynecological specialist agreed that adenomyosis cannot be diagnosed without a pathology report following a hysterectomy.  The specialist also opined that it was more likely than not that the Veteran's symptoms    of menometrorrhagia, pelvic pain, and dysmenorrhea were related to her subsequent diagnosis of adenomyosis, and therefore, adenomyosis was likely present during     the Veteran's period of active duty.  However, the specialist did not believe that the Veteran's military service caused the development adenomyosis.  As this opinion was provided following review of the claims file and provided adequate rationale for the conclusion reached, it is afforded great probative weight. 

Although the May 2012 VA examiner provided a negative nexus opinion, it is unclear from the opinion why the use of birth control to alleviate the Veteran's symptoms supports an opinion that the Veteran did not have adenomyosis during service.  Moreover, the July 2009 VA examiner and January 2016 VHA gynecological specialist indicated that adenomyosis cannot be diagnosed without a hysterectomy.  Thus, the Veteran's adenomyosis could not have been diagnosed during service.  Indeed, once the Veteran underwent a hysterectomy in January 2010, she received a diagnosis of adenomyosis.  As such, the Board assigns less probative value to the opinion of the May 2012 VA examiner.  

The Board likewise assigns little probative value to opinion of the September 2015 VA examiner, as the examiner apparently did not review the January 2010 pathology report showing a diagnosis of adenomyosis and subsequent correspondence indicating that the condition was "the likely explanation for the bleeding that was refractory to medical management."  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).   

In summary, the Veteran was treated for heavy bleeding and cramping on multiple occasions during service.  The Veteran's private treatment provider and VHA gynecological specialist opined that such symptoms were likely related to her subsequent diagnosis of adenomyosis.  Moreover, the Veteran is competent to report her symptomatology, and she has related the onset of her symptoms of heavy bleeding and cramping to service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that service connection for adenomyosis, status post hysterectomy, is warranted. 

      Increased Rating for a Low Back Disability

The August 2009 rating decision granted service connection for a herniated disc    at L5-S1 with bilateral sciatica, and a 10 percent disability rating was assigned, effective October 1, 2008.  Thereafter, the Veteran appealed the initial rating assigned to her service-connected low back disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures     more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).

The Veteran's low back disability has been evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Pursuant to the General Rating Formula, a 10 percent disability rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or where there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine  is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine. In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results     in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6).

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the    past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

During a May 2008 pre-discharge VA examination, the Veteran reported      worsening lower back pain radiating to both lower extremities, stiffness, limited motion, swelling, leg pain, weakness, and numbness in the right leg when her back pain flares up.  She reported flare-ups every five to six months, during which she experienced significant limitations for approximately two to four weeks.  Flare-ups were precipitated by severe coughing and relieved by heat, time, and chiropractic treatment.  A physical examination revealed tenderness over the lumbosacral paraspinal muscles.  There was no evidence of swelling, effusion, laxity, ankylosis, or joint abnormalities.  A neurologic examination revealed no weakness, paralysis, or paresthesias.  Imaging studies performed in January 2008 revealed a herniated disc, and physical therapy was recommended.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 90 degrees, with tightness beginning at 90 degrees; extension to 30 degrees, with tightness beginning at         30 degrees; bilateral lateral flexion to 30 degrees, with pain beginning at 30  degrees, and bilateral rotation to 30 degrees without evidence of pain.  The diagnoses were a herniated disc at L5-S1 with a normal examination and       bilateral sciatica.  

Post-service private treatment records dated December 2008 through May 2009 indicate that the Veteran reported symptoms of lower back pain with pain radiating    to the lower extremities.  The recommendations included continued physical therapy, Lortab, Zanaflex, and warm epsom salt soaks.  The Veteran also received trigger   point injections in November 2008 with significant improvement and several epidural steroid injections between December 2008 and September 2009.  Private physical therapy records from October 2008 through December 2008 show complaints of stiffness, numbness, and spasm, primarily on the left side, which worsened with prolonged sitting and movement and improved with physical therapy, stretching, ice, and medication. The Veteran's symptoms caused difficulty bending, lifting, carrying, and twisting.  The diagnoses were herniated nucleus pulposus and left lower extremity radiculopathy.  

During a May 2012 VA examination, the Veteran reported progressively worsening back pain.  She also reported being "down" for a few days during flare-ups.  She reported treatment with Robaxin and Lortab as needed, radiofrequency ablation (RFA) on two occasions in 2009, and steroid injections with good response.  The Veteran also reported occasionally wearing a lumbar brace when doing heavy lifting.  She denied any current sciatic nerve symptoms.  A physical examination revealed    no guarding, muscle spasm, tenderness, pain to palpation, muscle atrophy.  Lower extremity reflexes were normal.  A sensory examination of the lower extremities    was normal.  The examiner indicated that there were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  

Range of motion testing revealed forward flexion to 90 degrees or greater, with      no objective evidence of pain; extension to 15 degrees, with pain beginning at 15 degrees; left and right lateral flexion to 30 degrees or greater, with no objective evidence of pain; and left and right lateral rotation to 30 degrees or more, with no objective evidence of pain.  There was no additional limitation, in terms of degrees, after three repetitions; however, the examiner observed pain on movement and less movement than normal upon repetitive use testing.  The diagnosis was a herniated nucleus.  It was noted that the Veteran had IVDS, but there were no incapacitating episodes over the past 12 months.  The examiner indicated that the Veteran's low back disability affected her ability to work in that she reported pain with prolonged sitting or walking.  

During an August 2015 VA examination, the Veteran reported lower back pain, which progressively worsened throughout the day.  She also reported flare-ups several times a year, during which she had difficulty sitting and leaning over and reported visiting an urgent care clinic during flare-ups.  She also reported treatment with ice, heat, a transcutaneous electrical nerve stimulation (TENS) unit, and over-the-counter nonsteroid anti-inflammatory drugs.  She reported previously treating with acupuncture, physical therapy, a chiropractor, injections, and RFA twice in 2010, but that she was able to manage without injections over the past couple of years.  She stated that she was not employed in order to care for her three children.  

Range of motion testing revealed forward flexion to 75 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no additional limitation after three repetitions, and the limitation of motion itself did not contribute to any functional loss.  There was evidence of pain with forward flexion and extension, but it did not result in any functional loss.  The examiner was unable to provide an opinion without resorting to speculation as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or with repeated use over time, as the Veteran was not examined during a flare-up or after repeated use over time. There was no evidence of pain with weight bearing.  A physical examination revealed localized tenderness or pain on palpation of the mid lumbar spine, which did not result in an abnormal gait or abnormal spinal contour.  There was no evidence of guarding, muscle spasm, ankylosis, or muscle atrophy, and lower extremity muscle strength and reflexes were normal.  A lower extremity sensory examination was normal, and a straight leg raising test was negative on both sides.  The diagnosis was lumbar spine degenerative disc disease, and the examiner indicated that the Veteran did not have IVDS.  There were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  The examiner opined that the Veteran's low back disability should not preclude light duty or sedentary employment; however, strenuous physical employment would be limited.

During a May 2015 hearing before the Board, the Veteran testified that she experienced constant pain and soreness in her lower back, particularly on the       left side, which caused difficulty with bending, lifting, and prolonged sitting        and standing.  She reported flare-ups approximately three or four times per year, during which she experienced pain "to the point of . . . not being able to do anything."  However, she denied having any flare-ups that caused her to be incapacitated since her second RFA treatment.  She stated that she currently treated her lower back pain with a heating pad and over-the-counter pain medication.

A June 2015 VA treatment record indicates that the Veteran reported a history of progressively worsening lower back pain, which she treated with physical therapy, prescription medications for a while, stretching, heat, trigger point injections, multiple steroid injections, and RFA, which gradually improved her pain.  She reported no benefit to using a TENS unit.  She denied any flare-ups within the past two years.  With regard to physical activity, the Veteran reported walking, doing yard and house work, and playing tennis.  

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted at any point during the period under review.

The Board has reviewed and considered the Veteran's assertions in support of her claim, including her reports of pain, stiffness, numbness, and spasm, as well as her descriptions of increased pain, limited functional ability, and being "down" for a few days during flare-ups.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than her assertions.  Even considering functional loss and her subjective complaints, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  The Board notes that, at worst, flexion was limited to 75 degrees, and the combined range of motion was limited to 210 degrees, with no additional limitation of motion after repetition.  Moreover, as there is no objective evidence of ankylosis of the spine or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour at any time during the claim period, a higher evaluation is not warranted on those bases.

In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate incapacitating episodes having a total duration of at least two weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  Although       the Veteran reported being "down" for a few days during flare-ups, the Rating Criteria defines "incapacitating episodes" as periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, IVDS Formula, Note (1).  A review of the record reveals no evidence of incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, a rating in excess of 10 percent is not warranted under the IVDS Formula.

The Board has also considered whether a separate rating is warranted for an associated neurological disorder and acknowledges that the Veteran reported     back pain radiating to the lower extremities during her May 2008 pre-discharge examination and to private treatment providers.  However, the General Rating Formula specifically contemplates radiating pain in the assigned evaluations.  To warrant a separate compensable rating for neurological symptoms, the evidence must show mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  The Board acknowledges that physical therapy records December 2008 show a diagnosis of left lower extremity radiculopathy.   However, throughout the period on appeal, the objective medical evidence shows no sensory or motor deficits or any other neurologic abnormalities found on neurological testing.  Thus, a separate rating for a neurological disability is not warranted.  

The Board has also considered whether the Veteran's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R.      § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

In this case, the evidence shows that the Veteran's service-connected low back disability has been manifested reportedly by pain, stiffness, numbness, and spasm, as well as limitation of motion.  She also reported being able to play tennis and engage in work around her house and yard.  The Veteran has not alleged and the evidence does not suggest that her low back disability has resulted in hospitalization during the course of the claim or marked interference with employment, either alone or in conjunction with other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran has not asserted, and the record does not reflect, that she is rendered unemployable due to her low back disability.  The record shows that the Veteran reported on more than one occasion that she is not working in order to take care of her children.  As such, the Board finds that a claim of entitlement to TDIU  has not been raised and no further action pursuant to Rice is necessary.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for adenomyosis, status post hysterectomy, is granted.

A rating in excess of 10 percent for a herniated disc at L5-S1 with bilateral sciatica is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


